Citation Nr: 0734765	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hearing loss due to surgery 
to remove a basal cell carcinoma from the scalp performed at 
a Veterans Affairs Medical Center in December 2000.

2.  Entitlement to a rating in excess of 10 percent for 
trichophytosis of the feet since March 8, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from January 2000 (increased rating 
claim) and November 2001 (38 U.S.C.A. § 1151 claim) rating 
decisions of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In January 2004 and June 2006, the Board remanded the case to 
the RO for further evidentiary development.

In January 2004 and June 2006, the Board referred the issue 
of entitlement to service connection for a skin disorder 
other than trichophytosis of the feet and tinea cruris to the 
RO for appropriate action.  Review of the record shows that 
this action has yet to have been conducted.  The matter is 
therefore again referred to the RO so that immediate and 
appropriate action may be undertaken.

For the reasons outlined below, the appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify you if further action is 
required on your part.


REMAND

As indicated in the Introduction, these matters were last 
remanded in June 2006.  Unfortunately, remand is again 
necessary.  

The veteran claims that he has a hearing loss which was 
caused by VA surgery in December 2000.  At that time a skin 
biopsy was preformed to remove a basal cell carcinoma from 
the left parietal scalp region.  See VA surgical pathology 
records.  In October 2007, the representative argued that 
medical quality-assurance records associated with this 
procedure should be obtained, reviewed in the adjudication of 
this claim.  The Board takes this opportunity to note, 
however, that such records are protected from disclosure 
under 38 U.S.C.A. § 5705(a) (West 2002) and, hence, will not 
be sought on remand.

Remand is, however, required in light of an October 2007 
letter from the veteran wherein he asserts that certain 
"substantiating evidence" needed to be obtained, ostensibly 
in support of his claims, from a named VA physician.  
Notably, the named physician is the VA Under Secretary for 
Health.  Now, the veteran has not presented any evidence that 
the named physician actually treated him.  Still, as the head 
of the Veterans Health Administration, he is the custodian of 
all VA medical records and under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA medical records are constructively before 
the Board even if they are not physically located in the 
claims file.  Accordingly, in light of the appellant's 
assertion that additional pertinent VA records exist, further 
development is in order.  38 U.S.C.A. § 5103A(b) (West 2002).

Finally, in June 2006, the Board ordered that the veteran be 
afforded a VA dermatological examination, and that certain 
specific information be addressed in the examination report.  
A review of the January 2007 report, however, reveals that 
the following deficiencies that must be addressed before the 
Board may address the merits of the case.  Stegall v. West, 
11 Vet. App. 268 (1998).  

i.	Whether or not trichophytosis 
includes eczema with exfoliation 
and/or exudation.

ii.	Whether or not there is intermittent 
itching or constant itching due to 
trichophytosis

iii.	Whether or not there are extensive 
lesions or ulcerations, extensive 
exfoliation or crusting, and/or 
systemic or nervous manifestations 
due to trichophytosis.

iv.	Whether or not trichophytosis of the 
feet is manifested by a need for 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs 
required during the prior 12-month 
period.

v.	Whether or not trichophytosis 
appears on 20 to 40 percent of 
exposed areas affected.

vi.	All opinions provided must be 
reconciled with all other opinions 
of record, including the opinions 
provided at the December 1999 and 
November 2000 dermatological VA 
examinations.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the specific 
records he believes the VA Under 
Secretary for Health to have custody of 
or jurisdiction over.  The RO should then 
review the file to determine what further 
action, if any, is in order.  The veteran 
is hereby informed that without providing 
additional specific information no 
further records may be sought pursuant to 
his October 2007 letter.  All efforts to 
secure any records identified by the 
appellant must be documented.

2.  The RO must schedule the veteran for 
a VA dermatological examination.  The 
claim folders are to be made available to 
the dermatologist for review in 
conjunction with the examination.  Based 
on a review of the claims folder and the 
results of the examination, the 
dermatologist must address the 
deficiencies noted in the paragraphs set 
forth above.  

3.  The RO must ensure that the requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action need be 
taken.  Stegall.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Then, the RO must review any 
additional evidence and promptly 
readjudicate the veteran's claims under 
all appropriate statutory and regulatory 
provisions and legal theories.  If any 
benefit sought on appeal remains denied 
in any respect, the veteran and his 
representative must be provided with a 
supplemental statement of the case (SSOC) 
that includes all evidence added to the 
file since the August 2007 SSOC.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the third remand involving this World War II era 
veteran, these claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

